Exhibit 10.4
 
 
SECOND AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT


SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT (this "Agreement"), dated as of
January 7, 2011, between Buffalo Management LLC, a Colorado limited liability
company ("Buffalo"), and Prospect Global Resources Inc., a Delaware corporation
(the "Company").


Whereas Buffalo and the Company have previously entered into a Management
Services Agreement dated as of August 5, 2010 and an Amended and Restated
Management Services Agreement dated as of November 19, 2010 (together, the
"Original Agreement") and wish to amend and restate the Original Agreement,


Now, therefore, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree to amend and restate the Original
Agreement as follows:


Section 1.      Services.  During the term of this Agreement, Buffalo will
provide such advisory and management services to the Companies as the Company
shall reasonably request which shall include assistance in identifying,
analyzing, and structuring growth initiatives, strategic acquisitions and
investments and arranging debt and equity financing.
 
Section 2.       Compensation.  In consideration of the services provided in
accordance with Section 1 above, the Company shall compensate Buffalo as
follows:
 
(a) Management Fee.  An annual management fee (the "Management Fee") in an
amount equal to 2% of the Company's annual gross revenues as shown on the
Company's audited financial statements each year.  The Management Fee shall be
paid promptly following completion of each annual audit, but no later than March
31 of each year with respect to the prior year's annual audit.  The Management
Fee shall not be prorated for the 2010 fiscal year.  No Management Fee shall be
paid or payable (but shall accrue) so long as such payment is prohibited by the
terms of any of the Companies' agreements for indebtedness for borrowed money.
 
(b) Consulting Fee.  A consulting fee of $20,000 per month, commencing August 1,
2010, payable monthly in advance on the first day of each calendar month;
provided, that the consulting fee shall accrue until such time as Buffalo
determines, in its reasonable discretion, that the Company has sufficient cash
available for payment of a portion or all of the accrued consulting fee.
 
(c) Acquisition Fee.  An acquisition advisory fee with respect to the
consummation of each future acquisition or business combination engaged in by
the Company equal to 1% of the Transaction Value (as defined below).
 
(d) Disposition Fee.  A disposition advisory fee with respect to the
consummation of each Sale Transaction or Initial Public Offering (each as
defined below) equal to 10% of the Transaction Value (as defined below).
 
(e) Public Company Transaction.  An advisory fee with respect to the
consummation of a transaction in which the Company merges with or becomes a
wholly-owned subsidiary of a publicly traded company equal to $650,000.
 
 
 

--------------------------------------------------------------------------------

 
 
(f) Warrant.  A warrant in the form of Exhibit A (the "Warrant") to be delivered
to Buffalo upon the execution and delivery of this Agreement.
 
(g) Office Reimbursement.  Reimbursement of office space up to a maximum of
$5,000 per month, payable in advance on the first day of each calendar month
commencing August 1, 2010; provided, that the office space reimbursement shall
accrue until such time as Buffalo determines, in its reasonable discretion, that
the Company has sufficient cash available for payment of a portion or all of the
accrued office expense reimbursement.
 
(h) Expense Reimbursement.  Reimbursement of out-of-pocket expenses incurred in
connection with Buffalo’s performance of its duties hereunder, including but not
limited to (i) expenses of third party legal, accounting, tax and other advisors
or consultants, (ii) postage, courier and other direct office expenses, and
(iii) travel and entertainment expenses.
 
Buffalo may elect, by written notice to the Company prior to payment of any
Management Fee, Acquisition Fee or Disposition Fee, to receive all or a portion
of such Fee in Common Stock, valued at the Market Price (as defined below) on
the day such Fee is payable to Buffalo.  For purposes of this Agreement: (a)
"Transaction Value" will mean the aggregate of all cash and non-cash
consideration paid to the sellers of the company or business being acquired and
the value of all interest-bearing debt assumed by the purchaser of the business
being acquired.  Any non-cash consideration will be valued at fair market value,
and the value of any equity securities issued will be fair market value on the
date of issuance, treating all such equity securities as if they were fully
vested on such date; (b) "Sale Transaction" means (i) a sale of 50% or more of
all of the issued and outstanding equity interests of the Company or a
subsidiary (direct or indirect) of the Company (a "Subsidiary") to another
person or entity which is not another Subsidiary of the Company in a single or
series of related transactions, (ii) any consolidation or merger of the Company
or a Subsidiary with or into any other company which is not an affiliate of the
Company, (iii) any other corporate reorganization, in which the holders of all
equity interests of the Company or a Subsidiary immediately prior to such
consolidation, merger or reorganization own equity interests of the entity
surviving such merger, consolidation or reorganization representing less than
50% of the combined voting power of the outstanding securities of such entity
immediately after such consolidation, merger or reorganization, or (iv) a sale,
lease or other disposition of all or substantially all of the assets of the
Company or a Subsidiary to a person which is not an affiliate of the Company;
(c) "Initial Public Offering" means the first underwritten public offering of
shares of common stock to the general public under the Securities Act of 1933,
as amended, of a Subsidiary; and (d) "Market Price" means the price determined
by the first of the following clauses that applies: (a) if the Common Stock is
then listed or quoted on the NYSE AMEX, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market or the New York Stock Exchange
(or any successors to any of the foregoing), the daily volume weighted average
price of the Common Stock for such date (or the nearest preceding date) on the
market on which the Common Stock is then listed or quoted as reported by
Bloomberg L.P. (based on a trading day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)), (b)  if the Common Stock is then quoted on the
OTC Bulletin Board, the volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the OTC Bulletin Board, (c) if the
Common Stock is not then listed or quoted for trading on the OTC Bulletin Board
and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Company and reasonably acceptable to the
holder(s) of a majority of the Warrant, the fees and expenses of which shall be
paid by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.       Registration Rights.  The Company and Buffalo shall enter into
the Registration Rights Agreement in the form of Exhibit B simultaneously with
entering into this Agreement.
 
Section 4.       Information; Observation Rights.  The Company will provide
Buffalo with reasonable access to the Company's officers and employees and its
financial and business records, financial statements and other information, to
enable Buffalo to perform its services hereunder.  One designee of Buffalo, who
initially shall be Chad Brownstein, shall have the right to attend all meeting
of the Company's board of directors and shall receive all materials, including
notices of meetings, that are sent to members of the board contemporaneously
with such sending.
 
Section 5.       Acknowledgement of Ownership of Buffalo.  The Company
acknowledges that Patrick Avery, its chief executive officer, and Barry Munitz,
its chairman of the board, each have an ownership interest in Buffalo.
 
Section 6.       No Liability.
 
(a) None of Buffalo, any of its affiliates or any of their respective
principals, officers, directors, members, stockholders, agents or employees
(each, an "Indemnified Party") shall have any liability to the Company for any
services provided pursuant to this Agreement, except as may result from such
Indemnified Party's gross negligence or willful misconduct.
 
(b) The Company hereby agrees to indemnify each Indemnified Party from and
against all losses, liabilities, damages, deficiencies, demands, claims,
actions, judgments or causes of action, assessments, costs or expenses
(including, without limitation, interest, penalties and reasonable fees,
expenses and disbursements of attorneys, experts, personnel and consultants
reasonably incurred by the Indemnified Party in any action or proceeding between
the Companies and the Indemnified Party or between the Indemnified Party and any
third party, or otherwise) based upon, arising out of or otherwise in respect of
this Agreement or any Indemnified Party's equity interest in the Company.
 
Section 7.      Notices.  Any notice or other communication required or
permitted hereunder shall be in writing and shall be deemed delivered upon
personal delivery, facsimile transmission or the next business day if by
recognized overnight courier service, in each case as follows:
 

 
(a)
if to the Company:
   
600 17th Street, Suite 2800-South
   
Denver CO 80202
   
Attention:  Pat Avery
   
Facsimile:  720-294-0402
   
if to Buffalo:
   
555 South Barrington Avenue, #206
   
Los Angeles CA 90049
   
Attention:  Chad Brownstein
   
Facsimile:



 
 

--------------------------------------------------------------------------------

 
 
Any party may by notice given in accordance with this Section to the other
parties designate another address or person for receipt of notices hereunder.


Section 8.     Governing Law; Submission to Jurisdiction.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAW (AND NOT THE
LAW OF CONFLICTS) OF THE STATE OF COLORADO.
 
Section 9.       Termination; Amendment.  This Agreement may be terminated by
Buffalo at any time by written notice to the Company.  The provisions of Section
6 shall survive any termination of this Agreement.  No termination of this
Agreement, whether pursuant to this paragraph or otherwise, will affect the
obligations of the Company with respect to earned and accrued fees, costs and
expenses incurred by Buffalo in rendering services hereunder and not paid or
reimbursed by the Company as of the effective date of such termination. This
Agreement may be amended with the written consent of the Company and Buffalo.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 

  BUFFALO MANAGEMENT LLC          
 
By:
/s/ Chad Brownstein       Chad Brownstein, Manager  

 

  PROSPECT GLOBAL RESOURCES INC.          
 
By:
/s/ Patrick L. Avery       Patrick L. Avery, Chief Executive Officer  

 
 